195 P.3d 466 (2008)
223 Or. App. 258
STATE of Oregon, Plaintiff-Respondent,
v.
Nicholas Daniel BEETS, Defendant-Appellant.
061250; A134523.
Court of Appeals of Oregon.
Argued and Submitted August 27, 2008.
Decided October 15, 2008.
Eric Johansen, Senior Deputy Public Defender, argued the cause for appellant. With him on the briefs was Peter Gartlan, Chief Defender, Legal Services Division, Office of Public Defense Services.
Anna M. Joyce, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
*467 Before WOLLHEIM, Presiding Judge, and ORTEGA, Judge, and CARSON, Senior Judge.
PER CURIAM.
Reversed and remanded. State v. Rider, 216 Or.App. 308, 172 P.3d 274 (2007), rev. allowed, 345 Or. 94, 189 P.3d 749 (2008).